DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2021 has been entered.

This office action is in responsive to communication(s): 
RCE filed on 11/24/2021.
Amendment filed on 7/30/2021.
Application filed on 9/24/2020 with effective filing date of 5/11/2020 based on provisional applications 63/023194 and 63/078314.

The status of the claims is summarized as below:
Claims 1-5, 8-12, 15-30 are pending. 
Claims 1, 29, 30 are independent claims.
In the amendment, claims 1, 10, 29-30 are amended.
Claims 6-7 have been cancelled; Claims 13-14 have been previously cancelled.


Response to Arguments

The examiner acknowledges the amendment made to claims 1, 10, 29-30, as well as cancellation of claims 6-7 in the amendment filed on 11/24/2021.

Applicant’s arguments filed 11/24/2021 have been fully considered but they are directed to newly amended language which is now rejected in a new ground of rejection of new art Seo, Ferren, and prior cited art Blattner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Per claim 11, claim 11 depend from claim 1 which cites a system in which the first activity state corresponds to a lower power-state which further corresponds to a first visual state for a first and a second character which is a static visual state, claim 11 further cites (emphasis added): 
“the first activity state corresponds to a state in which the indication of time is being displayed, and wherein displaying the graphical representation of the first character includes displaying the first character glancing at the indication of time at a predetermined time interval.”
It’s not clear how the first character can be glancing at the time at a time interval when the first character is in a static visual state. For the purpose of the examination, the claim is interpreted as the first character would include the animation of glancing at a time interval which would happen in a second activity state. 

Per claim 21-22, claim 21-22 include similar contradiction as claim 11. Claim 21 cites “… a change in activity state of the computer system from the second activity state to the first activity state; … maintaining display, … the second character, wherein the graphical representation of the second character includes an animated visual state”. Claim 22 cites “… after displaying the second character in the animated visual state, detecting a change in activity state of the computer system from the first activity state to the second activity state; …”. For the purpose of examination, these claims are similarly interpreted as the character includes the animation that would be displayed in a second activity state, but not shown in the first computer activity/lower power state.

Double Patenting
	The US Patent 10496259 currently do not appear to warrant a double patenting rejection with the instant application, however, the instant application will be monitored in future prosecution as they claim subject matter in the same field of endeavor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 12, 15-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 20050261031, hereinafter Seo), in view of Blattner et al. (US Pub 20070113181, hereinafter Blattner), and Ferren et al. (US Pub 20130157646, hereinafter Ferren).

Per claim 1, Seo teaches:
A computer system, comprising: (abstract [0005] method of displaying status information on a mobile device using a character set for an event);
	a display generation component; ([0025, 0030] Fig. 1 shows the structure of the mobile device including display section 143);
	one or more processors; and ([0025, 0029] Fig. 1 shows a control section 110 with data processor 120);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0025, 0028] Fig. 1 shows memory 130 storing programs; [0038] Fig. 2 shows a flow chart for displaying avatar images and animations according to event setting);
		at a first time, displaying, concurrently in a user interface displayed via the display generation component: ([0040, 0059] Fig. 9A-9E show an avatar image/animation corresponding to a text message, where each image of the avatar can be displayed a still image or an animation);
			an indication of time, and (Fig. 9A-9E show an indication of time and date as part of displaying the text message with the corresponding avatar);
			a graphical representation of a first character, wherein displaying the graphical representation of the first character includes: ([0040] Fig. 9A-9E illustrate displaying of a corresponding avatar with each text message);
				in accordance with a determination that the computer system is in a first activity state, ..., displaying the graphical representation of the first character in a first visual state that corresponds to the first activity state of the computer system, wherein the first character is displayed without displaying a graphical representation of a second character, and wherein the first visual state is a static visual state for the first character; and ([0040, 0049, 0059] Fig. 9A-9E illustrate displaying of a corresponding single avatar with each arrival of a text message, where the avatar can be displayed as either still image state, or animation);
				in accordance with a determination that the computer system is in a second activity state that is different from the first activity state, displaying the graphical representation of the first character in a second visual state, different from the first visual state, that corresponds to the second activity state of the computer system; and ([0040, 0049, 0057, 0059] Fig. 9A-9E illustrate displaying of a corresponding avatar with each arrival of a text message, where the avatar can be displayed in 

	Although Seo teaches displaying different visual states/emotions of the avatar with time according to each incoming text message, Seo doesn’t explicitly teach different character can be set for different time; Blattner teaches:
		at a second time, after the first time, displaying, concurrently in the user interface: ([0095, 0116] one of multiple avatars shown in Fig. 8 may be chosen by a user; user can further use different personality/avatar for different person or situation, i.e. different personality/avatar for work/family, and a personality that is only used in business communication; [0124] different personality may be assigned based on time-of-day);
			the indication of time, and ([0041] message history includes time stamp for each message sent as shown in Fig. 1);
			the graphical representation of the second character, wherein the second character is displayed without displaying the graphical representation of the first character, and wherein displaying the graphical representation of the second character includes: ([0049]: the recipient avatar 115 shown is interpreted as the second character; and the user can use different avatar based on time of the day; examiner notes the previously selected avatar by the user is interpreted as the first character within the context of the claim, when another avatar is selected by the user, the previously selected avatar is no longer displayed);
				in accordance with a determination that the computer system is in the first activity state, displaying the graphical representation of the second character in the first visual state that corresponds to the first activity state of the computer system … ; and ([0071] Fig. 3 shows in 
				in accordance with a determination that the computer system is in the second activity state that is different from the first activity state, displaying the graphical representation of the second character in the second visual state, wherein the second visual state is an animated visual state for the second character that corresponds to the second activity state of the computer system.  ([0071] Fig. 3 shows in step 320-335, different triggers may start different associated animation of the avatar/character [0069] for example, the text “wink” may trigger a wink animation 405b for a different avatar).
		Blattner and Seo are analogous art because Blattner also teaches communicating text message event via avatar. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Kim and Blattner before him/her, to modify the teachings of Seo to include the teachings of Blattner different characters/avatars can be used to convey text message event. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with more customization options and enable user to select and configure different avatar for different times. 

	While Seo-Blattner teach notifying user of new text message with an avatar/character, and that the avatar changes emotional states/animations according to received text message, Seo-Blattner do not explicitly teach character/avatar displaying still image vs. animation according to a lower power computer state vs. other normal computer state; Ferren teaches:
[at a first time, … a graphical representation of a first character …]
				in accordance with a determination that the computer system is in a first activity state, wherein the first activity state is a low-power state, displaying the graphical representation of [, and wherein the first visual state is a static visual state for [; and ([0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in reduced power state, at step 330 animations is changed to a single icon, such that the animation can be substituted with still image).
				in accordance with a determination that the computer system is in a second activity state that is different from the first activity state, displaying the graphical representation of [ ([0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in a normal state at step 305, full animation is shown);
		[at a second time, … the graphical representation of the second character …]
				in accordance with a determination that the computer system is in the first activity state, displaying the graphical representation of [, and wherein the first visual state is a static visual state for [; and ([0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in reduced power state, at step 330 animations is changed to a single icon, such that the animation can be substituted with still image);
				in accordance with a determination that the computer system is in the second activity state that is different from the first activity state, displaying the graphical representation of [wherein the second visual state is an animated visual state for the second character that corresponds to the second activity state of the computer system. ([0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in a normal state at step 305, full animation is shown).
		Ferren and Seo-Blattner are analogous art because Ferren also teaches displaying animations in a mobile device. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Ferren and Seo-Blattner before him/her, to modify the teachings of Seo-Blattner with both static image and animation available for avatar display to include the teachings of Ferren so that in a reduced power state, the full animation of avatar can be substituted with a static image. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to minimize loss of user experience at a reduced power mode by reducing animation to static image while conserving power. 

Per claim 2, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	at the second time, detecting a change in activity state of the computer system from the first activity state to the second activity state.  (Ferren [0029] device may change state to low power state 125, which would include minimal animation).

Per claim 3, Seo-Blattner-Ferren further teach:
The computer system of claim 2, wherein displaying the graphical representation of the second character in the second visual state includes displaying the graphical representation of the second character in the second visual state in response to detecting the change in activity state of the computer system from the first activity state to the second activity state. (Ferren [0029] device may change state to low power state 125, which would include minimal animation; [0032-0033] Fig. 3 shows at step 330, a single icon/static image is substituted in for animation as illustrated in the example in Fig. 4).

Per claim 4, Seo-Blattner-Ferren further teach:
The computer system of claim 1, wherein the first character is the same character as the second character. (Seo [0040] Fig. 9A and 9B shows the same character with two different messages).

Per claim 5, Seo-Blattner-Ferren further teach:
The computer system of claim 1, wherein the first character is a different character from the second character.  (Blattner [0124] different personality/avatar may be assigned based on time-of-day, where chat session at a different time of the day would result in different avatar/character appearing).

Per claim 10, Seo-Blattner-Ferren further teach:
 The computer system of claim 1, wherein: 
	the second visual state corresponds to a state in which the indication of time is being displayed, and (Blattner [0041] message history includes time stamp as shown in Fig. 1);
	the second visual state corresponds to a respective motion repeating at a regular frequency, wherein the respective motion corresponds to a (Blattner [0059] avatar may reflect aspects of time such as at night, the avatar may appear in pajamas and yawn periodically; also see [0065] wallpaper object(s) can also be animated based on triggers such as passing of a predetermined amount of time, the occurrence of a particular time of day). 
	The examiner notes that “nodding” as the respective motion of the character is considered “printed matter” – non-functional descriptive material, thus does not hold any patentable weight; i.e. it’s the content of the information, rather than a functional relationship between the claimed system and the printed matter.

Per claim 12, Seo-Blattner-Ferren further teach:
The computer system of claim 1, wherein: 
	in accordance with a determination that the first character corresponds to a first version of a first character type, displaying the first character with a first type of glancing animation; and (Blattner [0128] Fig. 10 shows multiple persona 1102d 1102e using same avatar 3 1104c 1104d can have different behaviors 3A and 3B, thus using different animations for the same trigger);
	in accordance with a determination that the first character corresponds to a second version of the first character type different from the first version, displaying the first character with a second type of glancing animation different from the first type of glancing animation.  (Blattner [0128] Fig. 10 shows multiple persona 1102d 1102e using same avatar 3 1104c 1104d can have different behaviors 3A and 3B, thus using different animations for the same trigger).
	The examiner notes that “glancing” as the respective motion of the character is considered “printed matter” – non-functional descriptive material, thus does not hold any patentable weight; i.e. it’s the content of 

Per claim 15, Seo-Blattner-Ferren further teach:
The computer system of claim 1, wherein: 241 115554570Attorney Docket No.: P49075US2/77770000553102 
	at the first time, displaying the user interface includes displaying, in the user interface, the graphical representation of the first character, and (Blattner [0205] user avatar may appear to interact with wallpaper animation; i.e. turkey avatar of the user may appear to be shot with arrows from the background wallpaper);
	at the second time after the first time, displaying the user interface includes displaying, in the user interface, a transition from the graphical representation of the first character to the graphical representation of the second character, wherein the second character is different from the first character. (Blattner [0205] when the turkey avatar is shot with arrow from wallpaper, the avatar would be turned into a turkey burger or a roasted turkey).

Per claim 16, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	displaying, via the display generation component, a second user interface that includes a plurality of selectable characters; (Blattner [0092] user can choose from a plurality of avatars/characters shown in Fig. 8; [0116] Fig 10 shows an avatar list 1015 where user can select different avatar);
	while displaying the second user interface, detecting a selection of a third character of the plurality of selectable characters; and (Blattner 
	in accordance with detecting the selection of the third character, displaying, via the display generation component, the user interface, wherein the user interface concurrently includes: 
		the indication of time, and 
		a graphical representation of the third character. (Blattner [0041, 0049] message history include time stamp for each message sent as well as avatar 135, 115 for both sender and recipient as shown in Fig. 1; [0116] user can further use different personality/avatar for different person or situation, i.e. different personality/avatar for work/family, and a personality that is only used in business communication; [0124] different personality may be assigned based on time-of-day).

Per claim 17, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	displaying, via the display generation component, a third user interface that includes a graphical representation of a set of characters that includes two or more characters; (Blattner [0131] Fig. 12 shows user can choose from a set of personalities/characters, which includes two or more personalities);
	while displaying the third user interface, detecting an input corresponding to selection of the set of characters; and (Blattner [0131-0132] Fig. 12 shows a plurality of personalities, where user can make selections and configuration to use a set of them over time or for different chatting recipient automatically);
	in accordance with detecting the selection of the set of characters, concurrently displaying, in the user interface: 
		the indication of time, and (Blattner [0041] Fig. 1 shows IM conversation includes time stamps);
		a graphical representation of a respective character from the set of characters, wherein the respective character changes among the set of characters over time.  (Blattner [0132, 0124] user personality can change automatically based on time, location, and/or recipient).

Per claim 18, Seo-Blattner-Ferren further teach:
The computer system of claim 1, wherein the representation of the first character corresponds to a graphical representation of a user associated with the computer system. (Blattner [0063] Fig. 1: sender avatar 163 is a projection of the sender/user).

Per claim 19, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	while displaying a representation of a selected character, detecting an input directed to changing a visual characteristic; and (Blattner [0101] Fig. 9 shows user can configure the appearance of an avatar to change its visual characteristic);
	in response to detecting the input directed to changing the visual characteristic, changing the visual characteristic from a first visual characteristic to a second visual characteristic different from the first visual characteristic. (Blattner [0101] Fig. 9 shows that user can change the length of avatar’s hair via hair slider).

Per claim 20, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	at the second time, detecting a change in activity state of the computer system from the first activity state to the second activity state; and (Ferren Fig. 1 shows computer can change from lower power state 125 back to normal/full power state 110);
	in response to detecting the change in activity state of the computer system from the first activity state to the second activity state: 
		displaying, in the user interface, the graphical representation of the second character; and (Blattner [0095, 0116] one of multiple avatars shown in Fig. 8 may be chosen by a user; user can further use different personality/avatar for different person or situation, i.e. different personality/avatar for work/family, and a personality that is only used in business communication; [0124] different personality may be assigned based on time-of-day);
		ceasing to display, in the user interface, the graphical representation of the first character, wherein the second character is different from the first character. (the examiner notes that from claim 1, at the second time, the avatar has already shifted from the first character to the second character, accordingly, the second character is already displayed at the second time, and the first character has ceased to be displayed; where first and second characters are different from claim 1).

Per claim 21, Seo-Blattner-Ferren further teach:
The computer system of claim 20, the one or more programs further including instructions for: 
	at a third time, detecting a change in activity state of the computer system from the second activity state to the first activity state; and (Ferren Fig. 1 shows computer can change from full/normal power state to low power state 125);
	in response to detecting the change in activity state of the computer system from the second activity state to the first activity state, maintaining display, in the user interface, of the graphical representation of the second character, wherein the graphical representation of the second character includes an animated visual state. (Blattner [0124] from claim 1, different avatar/personalities can be changed according to time of the day; if follows that if the third time remain in the time period of the day where the second avatar/personality is to be used, then the second avatar/personality would remain; examiner further notes that “includes an animated visual state” is interpreted as the animated state would be displayed when the computer system is changed back to the second activity state from lower power/first state).

Per claim 22, Seo-Blattner-Ferren further teach:
The computer system of claim 21, the one or more programs further including instructions for: 
	at a fourth time, after displaying the second character in the animated visual state, detecting a change in activity state of the computer system from the first activity state to the second activity state; and (Ferren Fig. 1 shows computer can change from lower power state 125 back to normal/full power state 110);
	in response to detecting the change in activity state of the computer system from the first activity state to the second activity: 
		displaying, in the user interface, a graphical representation of a third character; and 
		ceasing to display, in the user interface, the graphical representation of the second character, wherein the third character is different from the first character and the second character. (Blattner [0124] from claim 1, different avatar/personalities can be changed 

Per claim 23, Seo-Blattner-Ferren further teach:
The computer system of claim 1, wherein, at the first time, displaying, in the user interface, the graphical representation of the first character includes displaying a graphical element surrounding at least a portion of the first character displayed in the user interface, and wherein the one or more programs further include instructions for: (the graphical element is interpreted broadly to include any element including the background of the interface);
	at the second time, detecting a change in activity state of the computer system from the first activity state to the second activity state; and 
	in response to detecting the change in activity state of the computer system from the first activity state to the second activity state, decreasing a brightness of a portion of the user interface that included the graphical element.  (Ferren shows in Fig. 1 from low power state 125 where static image of the avatar is display, the device can transition through 110, 115 to conservative power consumption state 120, where illumination may be reduced).

Per claim 24, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	while the computer system is in the first activity state, in response to a determination that a predetermined change in time has occurred, displaying the graphical representation of the first character in a change-in-time visual state; and 244 115554570Attorney Docket No.: P49075US2/77770000553102( Blattner [0054] when the computer is in a first activity state – idle state/not receiving user inputs, for a predetermined duration, display the first avatar in a sleeping animation);
	while the computer system is in the second activity state, forgoing display of the graphical representation of the second character in the change-in-time visual state when the predetermined change in time has occurred. (Blattner [0054] when the computer is not in a second activity state – active inputs/receiving user inputs, for the same predetermined duration, the second avatar according to time of day would not be displaying the sleeping animation).

Per claim 25, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	detecting a change in time; and (Blattner [0041] at the same time received chat messages would display updated time);
	in response to detecting the change in time: 
		in accordance with a determination that the computer system is in the first activity state, updating a representation of time and displaying the graphical representation of the first character in a first manner; and (Ferren [0032-0033] Fig. 3 shows when in lower power state, the animation can be substituted with a static image; Seo [0059] avatar displayed with an incoming message can be shown in static image format);
		in accordance with a determination that the computer system is in the second activity state, updating the representation of time without displaying the graphical representation of the first character in the first manner.  (Ferren [0032-0033] Fig. 3 shows when the device is in full 

Per claim 26, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	while displaying the graphical representation of the first character, detecting an input directed to one or more input devices of the computer system; and (Blattner [0181] Table 2: certain triggers such as user input of text  “bye”, “brb”, etc. listed in Table 2, or user input to shut down computer, would trigger the “gone away” animation for the user’s avatar);
	in response to detecting the input, displaying the graphical representation of the first character in a third visual state that includes enlarging the graphical representation of the first character such that a portion of the graphical representation of the first character ceases to be displayed in the user interface. (Blattner [0097] an avatar named “SoccerBuddy” who has a particular type of personality, when the “gone away” animation is trigger by user input, the avatar’s feet may become large and detach from the avatar, and kick a soccer ball around the display).

Per claim 28, Seo-Blattner-Ferren further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	displaying, via the display generation component, a fourth user interface for selecting between a first set of characters that includes a plurality of user-customizable virtual avatars and a graphical representation of a second set of characters that includes two or more predetermined characters that are not available in the first set of characters; (Blattner [0092] user can choose from a plurality of avatars/characters shown in Fig. 8; [0116] Fig 10 shows an avatar list 1015 where user can select different avatar; [0191-0194] avatars from which a user may select may be based on user age as shown in Table 4, where adults can select avatar for all age, but minors can only select avatar from closed-implementation where user are prevented from adding/customizing animation for avatar);
	while displaying the fourth user interface, detecting an input corresponding to selection of the first set of characters or the second set of characters; and (Blattner [0194] Fig. 8 shows a list of avatars user can select, where avatar list is based on age);
	in accordance with a determination that the input corresponds to selection of the first set of characters, concurrently displaying, in the user interface: (Blattner [0194] different aged users have different set of avatar to select from; Table 4 shows minor less than age 10 can only select from a limited closed-implementation set);
		the indication of time, and (Blattner [0041] Fig. 1 shows IM conversation includes time stamps); 
		a graphical representation of a currently selected character from the first set of characters, wherein the currently selected character is automatically changed between different characters in the first set of characters when predetermined criteria are met; and (Blattner [0132, 0124] user personality can change automatically based on time, location, and/or recipient).
	in accordance with a determination that the input corresponds to selection of the second set of characters, concurrently displaying, in the user interface: (Blattner [0194] different aged users have different set of 
		the indication of time, and 246 (Blattner [0041] Fig. 1 shows IM conversation includes time stamps);115554570Attorney Docket No.: P49075US2/77770000553102 
		a graphical representation of a currently selected character from the second set of characters, wherein the currently selected character is automatically changed between different characters in the second set of characters when the predetermined criteria are met.  (Blattner [0132, 0124] user personality can change automatically based on time, location, and/or recipient).

Per claim 29, claim 29 is a medium storing program ([0011] implementation may include software on medium) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 30, claim 30 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Seo, in view of Blattner, Ferren, and McCulloch (US Pub 2016/0134840, hereinafter McCulloch).

Per claim 8, Ferren further teaches a lower brightness level ([0029] Fig. 1 lower state with lower illumination 125), but Seo-Blattner-Ferren do not explicitly teach a neutral body expression corresponding to the lower power state; McCulloch teaches:
The computer system of claim 1, wherein: 
	the first activity state corresponds to a state in which the user interface is displayed at a lower brightness level than a designated brightness level, and 
	the first visual state corresponds to a neutral body expression. ([0408-0413] when the avatar is in standby mode looking calm with only breathing and blinking – neutral expression, the lighting may be dimmed).
		McCulloch and Seo-Blattner-Ferren are analogous art because McCulloch also teaches communication application utilizing avatars. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of McCulloch and Seo-Blattner-Ferren before him/her, to modify the teachings of Seo-Blattner-Ferren to include the teachings of McCulloch so that user can manually pause animations of avatars and put it on standby mode. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a way for user to manually pause avatar animations, as well as signal to the user when there is bandwidth or network connectivity issues (McCulloch [0409]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Seo, in view of Blattner, Ferren, and Liu et al. (US Pub 20170286913, hereinafter Liu).

Per claim 9, Seo-Blattner-Ferren further teaches a sleep animation of an avatar when trigger words are detected in the chat:
The computer system of claim 1, wherein 
…
	the first visual state includes a visual appearance that the first character is asleep. (Blattner [0180] when certain trigger words such as 

	But Seo-Blattner-Ferren do not teach that the state of the computer is in a locked state; Liu teaches:
	the first activity state corresponds to a locked state, and 
	… ([0204, 0248] when the device is in a locked state, the message new messages from friends can be shown in one of the 4 sub-interfaces shown in Fig. 8A, where user can hover or click to expand the window to see avatars of the friends and content of the sub-interface/messages, where animation from notification can be played/reproduced).
		Liu and Seo-Blattner-Ferren are analogous art because Liu also teaches sending/receiving animation in communication applications such as messaging/phone applications among users. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Liu and Seo-Blattner-Ferren before him/her, to modify the teachings of Seo-Blattner-Ferren to include the teachings of Liu so that messages can be accessed from device locked state. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to messages from friends when the device is locked. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Seo, in view of Blattner, Ferren, and Ko et al. (US Pub 20180329587, hereinafter Ko).

Per claim 11, Seo-Blattner-Ferren teach:
The computer system of claim 1, wherein:
	the first activity state corresponds to a state in which the indication of time is being displayed, and (Seo Fig. 9A shows a display of time on top; Ferren Fig. 1 computer can be in a low power state 125 with minimal animation);

But Seo-Blattner-Ferren do not explicitly teach the character animation including  glancing at any indication of time; Ko teaches:
	wherein displaying the graphical representation of the first character includes displaying the first character glancing at the indication of time at a predetermined time interval.  (Ko[0470] Fig. 19C shows the character aiming at the indication of time at each change in time);
		Ko and Seo-Blattner-Ferren are analogous art because Ko also teaches animating character/animation to communicate to users of various state changes. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Ko and Seo-Blattner-Ferren before him/her, to modify the teachings of Seo-Blattner-Ferren to include the teachings of Ko so that character/avatar can interact with displayed time for time changing event. One would be motivated to make the combination, with a reasonable expectation of success, because it would alert/notify user of any change in time event, increase the interactability of the avatar and provide event related information to users (Ko [0465]). 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Seo, in view of Blattner, Ferren, and Ansures et al. (US Pub 20180335927, hereinafter Ansures).

Per claim 27, Seo-Blattner-Ferren do not explicitly teach the avatar/character can start a second animated visual state from different 
The computer system of claim 1, the one or more programs further including instructions for: ([0002-0003] computer user interface for generating, recording, and sending emojis and virtual avatars as part of messaging communications);
	while displaying the graphical representation of the first character, detecting a first input directed to one or more input devices of the computer system; ([0270] while recording virtual avatar message, when the user’s face has been obscured or out of view of the camera – first input of the camera);
	in response to detecting the first input, displaying the graphical representation of the first character in a first animated visual state for a predetermined period of time; 245 115554570Attorney Docket No.: P49075US2/77770000553102([0256-0257, 0270] the virtual avatar may be updated based on change in appearance of the user’s face during the time before the user’s face was obscured or moved out of view of the camera, the change in appearance would loop slowly and gradually comes to a stop);
	after detecting the first input, detecting a second input directed to one or more input devices of the computer system; and ([0232-0234] after the user moves out of the view of the camera, the recording can be resumed when the user’s face comes back into the view of the camera or when a user input to resume is detected – second input);
	in response to detecting the second input: 
		in accordance with a determination that the predetermined period of time has ended, displaying the graphical representation of the first character in a second animated visual state, wherein the second animated visual state includes movement of the graphical representation of the first character starting from a first position; and ([0270]: when virtual 
		in accordance with a determination that the predetermined period of time has not ended, displaying the graphical representation of the first character in a third animated visual state, wherein the third animated visual state includes movement of the graphical representation of the first character starting from a second position, different from the first position. ([0270]: when virtual avatar’s looping animations of user’s change in appearance before the face was moved out of the view has not comes to a stop, and the user’s face comes back into the view of the camera, the recording would resume to mimic change in user’s face – third animated visual state – resuming from a position of the avatar’s looping animations – second position, different from neutral pose/first position).
		Anzures and Seo-Blattner-Ferren are analogous art because Anzures also teaches animating character/animation to provide user feedback during user communications/messaging with other users. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Anzures and Seo-Blattner-Ferren before him/her, to modify the teachings of Seo-Blattner-Ferren to include the teachings of Anzures so that moving recording of avatars can be send as messages to other users. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a more efficient methods/interfaces for sending/receiving emojis and virtual avatars, and a more efficient human-

Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHOEBE X PAN/Examiner, Art Unit 2176       


/ARIEL MERCADO/Primary Examiner, Art Unit 2176